MEMORANDUM**
Germain Goycoolea appeals his conviction by guilty plea and the 24-month sentence imposed for conspiracy to distribute marijuana in violation of 21 U.S.C. §§ 846 and 841(a)(1). Goycoolea’s contention that the indictment should be dismissed because the federal drug statutes are unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) is foreclosed by United States v. Buckland, 277 F.3d 1173, 1177 (9th Cir. 2002) (en banc). His contention that the indictment should be dismissed because it *577did not allege mens rea as to drug type and quantity is foreclosed by United States v. Carranza, 289 F.3d 634, 644 (9th Cir .2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.